Perkins, C. J.
Appellant was convicted, before a justice of the peace, on a charge of profanity. He appealed to the circuit court, where he was again convicted, and fined one dollar.
He appeals to this court, where he makes the following assignment of error:
“ The court erred in overruling the appellant’s motion for a new trial.”
He moved for a new trial, “ because the court erred in refusing to allow the defendant (appellant) to give in evidence a record of conviction of said defendant for riot, before Justice Personett, of which riotous transaction the alleged profanity formed a part.”
He says, in his brief, that he offered to prove by parol, that the profanity, of which he was convicted in this suit, was the same that constituted the noise, etc., occurring in the riot, of which he was convicted before said justice. Eor the admissibility of said record in evidence, he cites Goudy v. The State, 4 Blackf. 548; The State v. O’Conner, 4 Ind. 299; Willard v. The State, 4 Ind. 407; Nash v. The State, 7 Ind. 666. But, unfortunately for the appellant, there is no bill of exceptions, signed by the judge, showing that said transcript of the judgment of said justice was offered in evidence and rejected. There is no bill of exceptions in the record.
The judgment is affirmed, with costs. '